Citation Nr: 1208813	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  02-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ulcerative colitis, including as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board previously remanded this matter in August 2009.

For reasons explained below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In August 2009, the Board remanded this matter in order to afford the Veteran a VA examination.  The remand instructed the examiner to provide an opinion as to whether the Veteran's service-connected PTSD aggravated ulcerative colitis.   

The Veteran was afforded a VA examination in September 2009.  The examination report noted that the claims file was not available at the time of the examination.  The examiner stated that he could not make a conclusion on the activation of colitis, as the Veteran was not currently having any blood or any symptoms associated with ulcerative colitis.  The examiner also noted that the claims file would be helpful in terms of further evaluating the Veteran on her workup for ulcerative colitis.  The examiner stated, "At this point, I cannot positively identify or negate active ulcerative colitis."  

In November 2009, the examiner reviewed the claims file and provided an addendum opinion.  The examiner stated that, at the time of the September 2009 examination, he did not have enough information to determine if she did indeed have ulcerative colitis in the past.  The examiner noted that, at the time he saw her, it was his opinion that her intestinal tract was quiescent and not in any disease state.  The examiner stated that he reviewed the medical records in detail and found that she had a biopsy of the colon in June 2000 that did not reveal any active changes to indicate that she had colitis on multiple biopsies.  It was also noted that she was seen in July 2000 by a physician who diagnosed presumptive ulcerative colitis based on her history.  

The examiner opined that the Veteran does not have active ulcerative colitis.  The examiner noted that, when he examined the Veteran previously, he did not have enough information to determine whether the Veteran had ulcerative colitis.  The examiner opined that, based upon the information at hand, it did not appear that the Veteran had active ulcerative colitis at that time.  The examiner concluded that any inflammatory bowel disease is not related to her PTSD exacerbating the problem. 

The Board notes that an April 2002 VA examination of the intestines resulted in a diagnosis of chronic ulcerative colitis with recurrent acute exacerbations, by flexible sigmoidoscopy and by clinical examination.  

The VA examiner did not perform any diagnostic studies to determine whether ulcerative colitis is present.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board finds that another remand is necessary in order to obtain a new VA examination to determine whether the Veteran has ulcerative colitis, and if so, whether ulcerative colitis is aggravated by service-connected PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to determine if there are any additional treatment records, not previously obtained, for her claimed ulcerative colitis.  Any records identified should be obtained.  

2.  Schedule the Veteran for a VA examination for digestive disorders.  The examination should be performed by a physician with appropriate medical expertise to diagnose ulcerative colitis and provide an opinion regarding the relationship to PTSD.  The claims file, including any newly identified records pursuant to the above-directed development, should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

3.  If deemed appropriate, the examiner should perform any diagnostic studies necessary to determine whether the Veteran has ulcerative colitis.  If ulcerative colitis is present, the examiner should state whether ulcerative colitis is at least as likely as not (50 percent or greater likelihood) aggravated by service-connected PTSD.  The examiner should provide a detailed rationale for the opinion.

In addition, if the examiner determines that the Veteran does not currently have ulcerative colitis, the examiner should so state and should provide a detailed explanation in support of that opinion.

4.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case (SSOC)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



